DETAILED ACTION
Status of Claims
	The response filed 04/27/2021 has been acknowledged. Claims 1, 7, 11 have been amended. Claims 1-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20140325055 A1) (hereafter Oh), in view of Ananian (US 20030028451 A1) (hereafter Ananian), in view of Levkovitz et al. (US 20070088851 A1) (hereafter Levkovitz), in view of Chatter et al. (US 20140222589 A1) (hereafter Chatter).
As per claim 1:
A method for providing enriched requests for advertising opportunities to marketers in real time, wherein the advertisements reach at least one of a plurality of mobile internet enabled devices, the method comprising:
Receiving an advertising opportunity from the at least one of the plurality of mobile internet enabled devices, wherein the advertising opportunity is offered by media for display on the at least one of the plurality of mobile internet enabled devices; (See Oh ¶0041, “Another parameter that may be considered when calculating formats' performances is a "visibility" parameter that indicates the prominence or visibility with which an ad impression is served. For example, a request that leads to the serving of an advertisement may indicate that the ad will be displayed "above the fold" or "below the fold" (indicating whether the ad will be viewable without the viewer having to scroll his or her display), may identify a specific or general location of the ad within a page of content (e.g., top, right-side, bottom), etc.” Oh discloses an advertisement opportunity received on a user device. See also Oh ¶0084, “The environment in which some embodiments of the invention are executed may incorporate a general-purpose computer or a special-purpose device such as a hand-held computer or communication device. Details of such devices (e.g., processor, memory, data storage, display) may be omitted for the sake of clarity.” Oh further discloses the devices to include mobile devices.)
Receiving a request for advertising content from at least one of a plurality of publisher servers, wherein the request for advertising content is generated in response to the advertising opportunity on the at least one of at least one of the plurality of internet enabled devices; (See Oh ¶0029. “Ad server 118 maintains one or more repositories of advertising content for serving to users and members (e.g., content store 130), an index of the content items, and possibly other information. Ad server 118 receives ad requests via front-end server 112, which may originate there and/or at other sources. For example, in some embodiments of the invention, system 110 receives ad requests or solicitations from third-party advertisement aggregator 150, which may be an entity that interfaces between publishers of electronic content (e.g., web domains, web pages) and providers of advertisements for serving with the electronic content. In some implementations, aggregator 150 is the DoubleClick Ad Exchange by Google.RTM. and system 110 may participate in real-time bidding to provide advertisements via the aggregator.” Oh discloses an advertisement server for receiving advertisement request from a content server when a user requests content.)
Although Oh discloses the above-enclosed invention, including the concept of collecting attribute information, Oh fails to explicitly disclose the collected attributes to be without personally identifiable information.
However Ananian as shown, which talks about digital catalog profiling, teaches the concept of attributes collection to be without personally identifiable information.
Compiling publicly available attributes data without obtaining personally identifiable information, (See Ananian ¶0114, “The CSS tracks aggregated demographic, geographic, psychographics, and behavioral patterns without the need to collect or target personally identifiable information of the individual User. In the present invention, Vendors are not required to collect or process personal information in order to target the desired demographic group or maintain a direct line of communication; Users are completely anonymous. The IDCP User account information, within the User Account Data Store (UAD), is isolated and protected by a unique account number and a changeable PIN. In one embodiment of the invention, the User has the option of removing himself (via an opt-out control) completely from the aggregate reporting facility, thus disabling his participation in any aggregate view. The CSS does not store any personally identifiable information (name, address, or contact information), including e-mail.” See also Ananian ¶0038, “List management, list brokerages, and special interest marketing services are choice locations for marketers interested in a specific interest group. These presently static databases are typically updated on a regular basis, such as monthly or bimonthly. They are assembled through a variety of means, and organized for statistical presentation of households or individuals as polled in relation to magazines, reader services, and sweeps information, for example. These statistics are primarily used for circulation, enhanced list rental, database mining and advertiser programs. They are often referenced against InfoBase (www.acxiom.com). Acxiom Corp. is an international provider of comprehensive information management solutions using customer, consumer and business data. InfoBase is believed to offer the most accurate and comprehensive consumer, business and contact data available. It obtains its data from lists composed of change of address, U.S. Census, driver's license, and credit application stats. CircBase is a publishing cooperative database comprised many publications sharing their subscription purchase data. Under this model, no one can be aware of which publication the data is associated with, only that the requesters are magazine readers. All of these organizations rely on historical demographical information; and, latent, or post-transaction consumer data.” Ananian teaches the concept of compiling attribute information including collecting publically available information without obtaining personally identifiable information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ananian with the invention of Oh. As shown, Oh discloses the concept of collecting attributes associated with the mobile devices. Ananian further teaches the concept of collecting attribute information associated with users using publically available sources and without collecting personally identifiable information. Ananian teaches this concept to protect user information while still providing targeted/personalized content to the user (See Ananian ¶0110). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ananian such that content is still personalized while protecting user information.
Although the combination of Oh and Ananian discloses the above-enclosed invention, the combination fails to explicitly disclose the profile server to include the user device attributes. 
However Levkovitz as shown, which talks about targeting of advertisements to wireless devices, teaches the concept of user attributes to include user device attributes.
Wherein the attributes data includes attributes associated with the location of the at least one of the plurality of mobile internet enabled devices; (See Levkovitz ¶0236, “The SMSC 911 of the first network may transmit the SMS message to the SMSC 921 of the second network, which may be operatively connected to an ad server 922. The SMSC 921 and/or the ad server 922 may analyze the SMS message, e.g., to selectively determine whether one or more additional content items, e.g., one or more advertisements, may be added to, inserted to, concatenated to, appended to and/or embedded within the SMS message. The determination may be based on, for example, one or more properties of the user of sender device 901, one or more properties of sender device 901, one or more properties of the user of recipient device 902, one or more properties of recipient device 902, and/or other data, e.g., current time, current date, advertisement quotas, demographic data, the original size of the SMS/MMS/IM/Email message, a maximum size limit for a modified SMS/MMS/IM/Email message, the space available within the SMS/MMS/IM/Email message for inclusion of advertisement(s). These parameters may be further used, for example, to selectively choose one or more advertisements, which may be personally tailored to the user of sender device 901 and/or to the user of recipient device 902.” Levkovitz teaches the concept of the user information used for selection of advertisement to include user device attribute. See also Levkovitz ¶0026, “In some embodiments, for example, the application-initiated content request may include a data item selected from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the concept of the device attribute information to include location information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Levkovitz with the combination of Oh and Ananian. As shown, the combination discloses the concept of targeting advertisements to users based on user attributes. Levkovitz further teaches the concept of targeting advertisements based on the attributes of the user device. Levkovitz teaches this concept as advertisements maybe beyond the limits of the device or the bandwidth available and thus there is a need in the art to address these limitations (See Levkovitz ¶0003). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Levkovitz to further account for limits of the user device.
Using a data enrichment server to analyze and index the attribute data associated with the location of the at least one of the plurality of mobile internet enabled devices to form data sets; (See Oh ¶0024, “Profile server 114 maintains profiles, in profile database 124, of members or users of a service hosted by system 110. A member's profile may reflect any number of attributes or characteristics of the member, including personal (e.g., gender, age range), professional (e.g., job title, employer), social (e.g., organizations the user is a member of, geographic area of residence), educational (e.g., degree, university attended), etc. The social-networking aspect of system 110 allows members to view other members' information, form relationships with each other, search for employment opportunities, find professional contacts (e.g., a mentor, a possible client, a possible business partner), obtain information regarding a particular person or business, etc.” Oh discloses a profile server for managing user attribute information including organizing the attribute information. See also Oh ¶0012 wherein Oh discloses the demographic information includes location information.)
Appending the data sets to the request for advertising content for the at least one of the plurality of mobile internet enabled devices; and (See Oh ¶0025, “When a member connection or a request for content to serve to a member is received at front-end server 112, the system retrieves some or all data constituting the corresponding member's profile from the profile server. The profile data may be shared throughout system 110 to accompany various actions or communications, such as when an advertisement is requested from ad server 118, when a record of activity is stored at tracking server 116, and so on.” Oh discloses the concept of providing the attribute information in response to the advertisement request.)
Although the combination of Oh, Ananian, and Levkovitz discloses the above-enclosed invention, the combination fails to explicitly disclose a marketer server for determining a bid decision on an advertisement request.
However Chatter as shown, which talks about advertising campaign management and optimization, teaches the concept of a marketer server which determines whether to bid for an advertisement request.
Presenting the request for advertisement content with the appended data sets to at least one marketer server before the at least one marketer server determines whether to bid on the request, wherein the marketer server determines whether or not to bid on the request for advertising content on the at least one of the plurality of mobile internet devices based upon the data set. (See Chatter claim 11, “A system for optimizing bids for advertising, comprising: an automated adaptive computer engine (SAEJ); one or more sources of advertising opportunities providing leads to the SAEJ; a controller communicating with the SAEJ, the controller configured to identify the purchaser of an advertising opportunity in real-time based on one or more bids received in response to a lead; and wherein the SAEJ is configured to, upon receipt of the lead, compute in real-time a bid or a decision not to bid, taking into consideration at least one of: one or more characteristics associated the lead; one or more advertising options; an advertising budget; consumer information relevant to the lead; the SAEJ's own statistics; one or more advertiser targets; and/or status of one or more advertiser targets.” Chatter teaches the concept of receiving an advertisement request wherein the advertiser system determines whether or not to bid for placing the advertisement, wherein the request includes lead information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chatter with the combination of Oh, Ananian, and Levkovitz. As shown, the combination discloses the concept of compiling attribute information and appending the information to a request to an advertisement server (See Oh ¶0025 and ¶0030). Chatter further teaches the concept of the advertising server to make a bid determination based on the received request. Chatter teaches each advertiser server to particulate in the advertising process including making the determination of whether or not to bid on during a request such that the advertiser operation are optimized including achieving particular goals for an advertiser based on the information associated with each request (See Chatter ¶0095). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chatter such that advertisers can make optimized decisions in relation to advertiser goals.
As per claim 2:
The request for advertising content comprises:
An application identifier that identifies software applications associated with the at least one of the plurality of mobile internet enabled devices; (See Levkovitz ¶0147, “A content request created by content client 174 may include data representing one or more properties of device 170 and/or one or more properties of the user of device 170, for example, a version identifier of content client 174, an identifier of application 176, an identifier of device 170 (e.g., manufacturer, model, or the like), local time, installation time, last connection time, Operating System (OS) type and version, total memory size of device 170, free or available memory of device 170, free or available memory in local repository 171, screen dimensions (e.g., height and width, by pixels), color depth (e.g., as a number of bits available to represent color information), user information, user name, cache content (e.g., list of previous-stored content items within local repository 171), previous presentations data, or the like.” Levkovitz teaches the request to include an application identifier.)
A location identifier that provides location information associated with the at least one of the plurality of mobile internet enabled devices; and (See Levkovitz ¶0010, “In some embodiments, for example, the application-initiated content request may include a data item selected, e.g., taking into account the capabilities of the device, from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the request to include a location identifier.)
An user identifier that provides user information associated with the at least one of the plurality of mobile internet enabled devices. (See Levkovitz ¶0011, “In some embodiments, for example, the server may selectively serve the content item based on a personal data item representing a property of a user of said wireless communication device. In some embodiments, for example, the personal data item may be selected from a group consisting of: a data item representing an age of the user, a data item representing an age group of the user, a data item representing a gender of the user, a data item representing an occupation of the user, a data item representing a profession of the user, and a data item representing usage pattern associated with the user.” Levkovitz teaches the request to include a user identifier.)
As per claim 3:
The data sets are compiled from information provided by the at least one of the plurality of publisher server, the at least one of the plurality of mobile internet enabled devices and the at least one of the plurality of third party data servers. (See Levkovitz ¶0007, “In some embodiments, the ad server or other operatively associated servers may perform ad targeting, for example, to target or tailor an appropriate content item based on such parameters. In one embodiment, the ad server or other operatively associated servers may perform ad targeting based on Customer Relationship Management (CRM) data about the user, based on various information or personal information collected or otherwise obtained about a user, based on information that the user provided (e.g., using a form, a web-site, an opt-in service, or the like), based on a usage analysis of the mobile phone by the user, based on a contextual analysis of messages sent and/or received by the mobile phone, or the like.” Levkovitz teaches the concept of collecting user information from publisher, the user device, and other sources.)
As per claim 7:
The data points associated with the at least one of a plurality of internet enabled devices’ applications includes social profile data associated with at least one of many social media platforms.  (See Oh ¶0024, “Profile server 114 maintains profiles, in profile database 124, of members or users of a service hosted by system 110. A member's profile may reflect any number of attributes or characteristics of the member, including personal (e.g., gender, age range), professional (e.g., job title, employer), social (e.g., organizations the user is a member of, geographic area of residence), educational (e.g., degree, university attended), etc. The social-networking aspect of system 110 allows members to view other members' information, form relationships with each other, search for employment opportunities, find professional contacts (e.g., a mentor, a possible client, a possible business partner), obtain information regarding a particular person or business, etc.” Oh discloses the information to include social network information.)
As per claim 8:
The information related to the at least one of the plurality of mobile internet enabled devices’ attributes comprises data points associated with at least one of many online resources. (See Levkovitz ¶0147, “A content request created by content client 174 may include data representing one or more properties of device 170 and/or one or more properties of the user of device 170, for example, a version identifier of content client 174, an identifier of application 176, an identifier of device 170 (e.g., manufacturer, model, or the like), local time, installation time, last connection time, Operating System (OS) type and version, total memory size of device 170, free or available memory of device 170, free or available memory in local repository 171, screen dimensions (e.g., height and width, by pixels), color depth (e.g., as a number of bits available to represent color information), user information, user name, cache content (e.g., list of previous-stored content items within local repository 171), previous presentations data, or the like.” Levkovitz teaches the mobile attributes to include information associated with online resources.)
As per claim 9:
A data enrichment system configured to provide enriched request for advertising opportunities in real time, comprising a network of:
At least one of a plurality of mobile internet enabled devices; (See Oh ¶0041, “Another parameter that may be considered when calculating formats' performances is a "visibility" parameter that indicates the prominence or visibility with which an ad impression is served. For example, a request that leads to the serving of an advertisement may indicate that the ad will be displayed "above the fold" or "below the fold" (indicating whether the ad will be viewable without the viewer having to scroll his or her display), may identify a specific or general location of the ad within a page of content (e.g., top, right-side, bottom), etc.” Oh discloses user devices.)
At least one of a plurality of publisher servers, wherein the at least one of the plurality of publisher servers are configured to provide advertisement content to the at least one of the plurality of internet enabled devices; (See Oh ¶0029. “Ad server 118 maintains one or more repositories of advertising content for serving to users and members (e.g., content store 130), an index of the content items, and possibly other information. Ad server 118 receives ad requests via front-end server 112, which may originate there and/or at other sources. For example, in some embodiments of the invention, system 110 receives ad requests or solicitations from third-party advertisement aggregator 150, which may be an entity that interfaces between publishers of electronic content (e.g., web domains, web pages) and providers of advertisements for serving with the electronic content. In some implementations, aggregator 150 is the DoubleClick Ad Exchange by Google.RTM. and system 110 may participate in real-time bidding to provide advertisements via the aggregator.” Oh discloses a content server which provides advertisement and content.)
At least one of a plurality of marketer servers; and (See Oh ¶0025, “When a member connection or a request for content to serve to a member is received at front-end server 112, the system retrieves some or all data constituting the corresponding member's profile from the profile server. The profile data may be shared throughout system 110 to accompany various actions or communications, such as when an advertisement is requested from ad server 118, when a record of activity is stored at tracking server 116, and so on.” Oh discloses a marketer server.)
A data enrichment server, wherein the data enrichment server is configured to run a data indexing application and a data enrichment application, wherein the data indexing application is configured to gather publicly available information without obtaining personally identifiable information and index information as data sets, and the data enrichment application is configured to communicate end-user insights associated with the location of at least one of the plurality of mobile internet enabled devices to the at least one of a plurality of marketer servers before the at least one marketer server determines whether to bid on the request for advertising opportunities wherein the at least one of a plurality of marketer servers to determine whether or not to response to the request for advertising opportunities based upon the end-user insights. (See Oh ¶0024, “Profile server 114 maintains profiles, in profile database 124, of members or users of a service hosted by system 110. A member's profile may reflect any number of attributes or characteristics of the member, including personal (e.g., gender, age range), professional (e.g., job title, employer), social (e.g., organizations the user is a member of, geographic area of residence), educational (e.g., degree, university attended), etc. The social-networking aspect of system 110 allows members to view other members' information, form relationships with each other, search for employment opportunities, find professional contacts (e.g., a mentor, a possible client, a possible business partner), obtain information regarding a particular person or business, etc.” Oh discloses a profile server for managing user attribute information including organizing the user information.)
Although Oh discloses the above-enclosed invention, including the concept of collecting attribute information, Oh fails to explicitly disclose the collected attributes to be without personally identifiable information.
However Ananian as shown, which talks about digital catalog profiling, teaches the concept of attributes collection to be without personally identifiable information.
 (See Ananian ¶0114, “The CSS tracks aggregated demographic, geographic, psychographics, and behavioral patterns without the need to collect or target personally identifiable information of the individual User. In the present invention, Vendors are not required to collect or process personal information in order to target the desired demographic group or maintain a direct line of communication; Users are completely anonymous. The IDCP User account information, within the User Account Data Store (UAD), is isolated and protected by a unique account number and a changeable PIN. In one embodiment of the invention, the User has the option of removing himself (via an opt-out control) completely from the aggregate reporting facility, thus disabling his participation in any aggregate view. The CSS does not store any personally identifiable information (name, address, or contact information), including e-mail.” See also Ananian ¶0038, “List management, list brokerages, and special interest marketing services are choice locations for marketers interested in a specific interest group. These presently static databases are typically updated on a regular basis, such as monthly or bimonthly. They are assembled through a variety of means, and organized for statistical presentation of households or individuals as polled in relation to magazines, reader services, and sweeps information, for example. These statistics are primarily used for circulation, enhanced list rental, database mining and advertiser programs. They are often referenced against InfoBase (www.acxiom.com). Acxiom Corp. is an international provider of comprehensive information management solutions using customer, consumer and business data. InfoBase is believed to offer the most accurate and comprehensive consumer, business and contact data available. It obtains its data from lists composed of change of address, U.S. Census, driver's license, and credit application stats. CircBase is a publishing cooperative database comprised many publications sharing their subscription purchase data. Under this model, no one can be aware of which publication the data is associated with, only that the requesters are magazine readers. All of these organizations rely on historical demographical information; and, latent, or post-transaction consumer data.” Ananian teaches the concept of compiling attribute information including collecting publically available information without obtaining personally identifiable information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ananian with the invention of Oh. As shown, Oh discloses the concept of collecting attributes associated with the mobile devices. Ananian further teaches the concept of collecting attribute information associated with users using publically available sources and without collecting personally identifiable information. Ananian teaches this concept to protect user information while still providing targeted/personalized content to the user (See Ananian ¶0110). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ananian such that content is still personalized while protecting user information.
Although the combination of Oh and Ananian discloses the above-enclosed invention, the combination fails to explicitly disclose the profile server to include the user device attributes. 
However Levkovitz as shown, which talks about targeting of advertisements to wireless devices, teaches the concept of user attributes to include user device attributes.
(See Levkovitz ¶0236, “The SMSC 911 of the first network may transmit the SMS message to the SMSC 921 of the second network, which may be operatively connected to an ad server 922. The SMSC 921 and/or the ad server 922 may analyze the SMS message, e.g., to selectively determine whether one or more additional content items, e.g., one or more advertisements, may be added to, inserted to, concatenated to, appended to and/or embedded within the SMS message. The determination may be based on, for example, one or more properties of the user of sender device 901, one or more properties of sender device 901, one or more properties of the user of recipient device 902, one or more properties of recipient device 902, and/or other data, e.g., current time, current date, advertisement quotas, demographic data, the original size of the SMS/MMS/IM/Email message, a maximum size limit for a modified SMS/MMS/IM/Email message, the space available within the SMS/MMS/IM/Email message for inclusion of advertisement(s). These parameters may be further used, for example, to selectively choose one or more advertisements, which may be personally tailored to the user of sender device 901 and/or to the user of recipient device 902.” Levkovitz teaches the concept of the user information used for selection of advertisement to include user device attribute. See also Levkovitz ¶0026, “In some embodiments, for example, the application-initiated content request may include a data item selected from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the concept of the device attribute information to include location information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Levkovitz with the combination of Oh and Ananian. As shown, Oh discloses the concept of targeting advertisements to users based on user attributes. Levkovitz further teaches the concept of targeting advertisements based on the attributes of the user device. Levkovitz teaches this concept as advertisements maybe beyond the limits of the device or the bandwidth available and thus there is a need in the art to address these limitations (See Levkovitz ¶0003). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Levkovitz to further account for limits of the user device.
Although the combination of Oh, Ananian, and Levkovitz discloses the above-enclosed invention, the combination fails to explicitly disclose a marketer server for determining a bid decision on an advertisement request.
However Chatter as shown, which talks about advertising campaign management and optimization, teaches the concept of a marketer server which determines whether to bid for an advertisement request.
(See Chatter claim 11, “A system for optimizing bids for advertising, comprising: an automated adaptive computer engine (SAEJ); one or more sources of advertising opportunities providing leads to the SAEJ; a controller communicating with the SAEJ, the controller configured to identify the purchaser of an advertising opportunity in real-time based on one or more bids received in response to a lead; and wherein the SAEJ is configured to, upon receipt of the lead, compute in real-time a bid or a decision not to bid, taking into consideration at least one of: one or more characteristics associated the lead; one or more advertising options; an advertising budget; consumer information relevant to the lead; the SAEJ's own statistics; one or more advertiser targets; and/or status of one or more advertiser targets.” Chatter teaches the concept of receiving an advertisement request wherein the advertiser system determines whether or not to bid for placing the advertisement, wherein the request includes lead information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chatter with the combination of Oh, Ananian, and Levkovitz. As shown, the combination discloses the concept of compiling attribute information and appending the information to a request to an advertisement server (See Oh ¶0025 and ¶0030). Chatter further teaches the concept of the advertising server to make a bid determination based on the received request. Chatter teaches each advertiser server to particulate in the advertising process including making the determination of whether or not to bid on during a request such that the advertiser operation are optimized including achieving particular goals for an advertiser based on the information associated with each request (See Chatter ¶0095). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chatter such that advertisers can make optimized decisions in relation to advertiser goals.
As per claim 10:
The data enrichment server is configured to communicate with at least one of a plurality of third party data servers configured to provide end-user attribute data. (See Levkovitz ¶0007, “In some embodiments, the ad server or other operatively associated servers may perform ad targeting, for example, to target or tailor an appropriate content item based on such parameters. In one embodiment, the ad server or other operatively associated servers may perform ad targeting based on Customer Relationship Management (CRM) data about the user, based on various information or personal information collected or otherwise obtained about a user, based on information that the user provided (e.g., using a form, a web-site, an opt-in service, or the like), based on a usage analysis of the mobile phone by the user, based on a contextual analysis of messages sent and/or received by the mobile phone, or the like.” Levkovitz teaches the concept of collecting user information from publisher, the user device, and other sources.)
As per claim 11:
A system for providing enriched requests for advertising opportunities to an end-user associated with a least one plurality of mobile internet enabled devices within a network in real time, the system comprising: 
The at least one of a plurality of mobile internet enabled devices configured to receiving an advertising opportunity, wherein the advertising opportunity is offered by media; (See Oh ¶0041, “Another parameter that may be considered when calculating formats' performances is a "visibility" parameter that indicates the prominence or visibility with which an ad impression is served. For example, a request that leads to the serving of an advertisement may indicate that the ad will be displayed "above the fold" or "below the fold" (indicating whether the ad will be viewable without the viewer having to scroll his or her display), may identify a specific or general location of the ad within a page of content (e.g., top, right-side, bottom), etc.” Oh discloses an advertisement opportunity received on a user device.)
At least one of a plurality of publisher servers configured to receive a request for advertising content, wherein the request for advertising content is generated in response to the advertising opportunity on at least one of the plurality of mobile internet enabled devices; (See Oh ¶0029. “Ad server 118 maintains one or more repositories of advertising content for serving to users and members (e.g., content store 130), an index of the content items, and possibly other information. Ad server 118 receives ad requests via front-end server 112, which may originate there and/or at other sources. For example, in some embodiments of the invention, system 110 receives ad requests or solicitations from third-party advertisement aggregator 150, which may be an entity that interfaces between publishers of electronic content (e.g., web domains, web pages) and providers of advertisements for serving with the electronic content. In some implementations, aggregator 150 is the DoubleClick Ad Exchange by Google.RTM. and system 110 may participate in real-time bidding to provide advertisements via the aggregator.” Oh discloses an advertisement server for receiving advertisement request from a content server when a user requests content.)
A data enrichment server configured to:
Collect publicly available attribute data without obtaining personally identifiable information, wherein the attribute data includes attributes associated with the location of the at least one of the plurality of internet enabled devices;
Analyze and index the publicly available attribute data associated with the location of the at least one of the plurality of internet enabled devices without obtaining personally identifiable information to form data sets; and
(See Oh ¶0024, “Profile server 114 maintains profiles, in profile database 124, of members or users of a service hosted by system 110. A member's profile may reflect any number of attributes or characteristics of the member, including personal (e.g., gender, age range), professional (e.g., job title, employer), social (e.g., organizations the user is a member of, geographic area of residence), educational (e.g., degree, university attended), etc. The social-networking aspect of system 110 allows members to view other members' information, form relationships with each other, search for employment opportunities, find professional contacts (e.g., a mentor, a possible client, a possible business partner), obtain information regarding a particular person or business, etc.” Oh discloses a profile server for managing user attribute information including organizing the user information.)
Although Oh discloses the above-enclosed invention, including the concept of collecting attribute information, Oh fails to explicitly disclose the collected attributes to be without personally identifiable information.
However Ananian as shown, which talks about digital catalog profiling, teaches the concept of attributes collection to be without personally identifiable information.
 (See Ananian ¶0114, “The CSS tracks aggregated demographic, geographic, psychographics, and behavioral patterns without the need to collect or target personally identifiable information of the individual User. In the present invention, Vendors are not required to collect or process personal information in order to target the desired demographic group or maintain a direct line of communication; Users are completely anonymous. The IDCP User account information, within the User Account Data Store (UAD), is isolated and protected by a unique account number and a changeable PIN. In one embodiment of the invention, the User has the option of removing himself (via an opt-out control) completely from the aggregate reporting facility, thus disabling his participation in any aggregate view. The CSS does not store any personally identifiable information (name, address, or contact information), including e-mail.” See also Ananian ¶0038, “List management, list brokerages, and special interest marketing services are choice locations for marketers interested in a specific interest group. These presently static databases are typically updated on a regular basis, such as monthly or bimonthly. They are assembled through a variety of means, and organized for statistical presentation of households or individuals as polled in relation to magazines, reader services, and sweeps information, for example. These statistics are primarily used for circulation, enhanced list rental, database mining and advertiser programs. They are often referenced against InfoBase (www.acxiom.com). Acxiom Corp. is an international provider of comprehensive information management solutions using customer, consumer and business data. InfoBase is believed to offer the most accurate and comprehensive consumer, business and contact data available. It obtains its data from lists composed of change of address, U.S. Census, driver's license, and credit application stats. CircBase is a publishing cooperative database comprised many publications sharing their subscription purchase data. Under this model, no one can be aware of which publication the data is associated with, only that the requesters are magazine readers. All of these organizations rely on historical demographical information; and, latent, or post-transaction consumer data.” Ananian teaches the concept of compiling attribute information including collecting publically available information without obtaining personally identifiable information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ananian with the invention of Oh. As shown, Oh discloses the concept of collecting attributes associated with the mobile devices. Ananian further teaches the concept of collecting attribute information associated with users using publically available sources and without collecting personally identifiable information. Ananian teaches this concept to protect user information while still providing targeted/personalized content to the user (See Ananian ¶0110). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ananian such that content is still personalized while protecting user information.
Although the combination of Oh and Ananian discloses the above-enclosed invention, the combination fails to explicitly disclose the profile server to include the user device attributes. 
However Levkovitz as shown, which talks about targeting of advertisements to wireless devices, teaches the concept of user attributes to include user device attributes.
 (See Levkovitz ¶0236, “The SMSC 911 of the first network may transmit the SMS message to the SMSC 921 of the second network, which may be operatively connected to an ad server 922. The SMSC 921 and/or the ad server 922 may analyze the SMS message, e.g., to selectively determine whether one or more additional content items, e.g., one or more advertisements, may be added to, inserted to, concatenated to, appended to and/or embedded within the SMS message. The determination may be based on, for example, one or more properties of the user of sender device 901, one or more properties of sender device 901, one or more properties of the user of recipient device 902, one or more properties of recipient device 902, and/or other data, e.g., current time, current date, advertisement quotas, demographic data, the original size of the SMS/MMS/IM/Email message, a maximum size limit for a modified SMS/MMS/IM/Email message, the space available within the SMS/MMS/IM/Email message for inclusion of advertisement(s). These parameters may be further used, for example, to selectively choose one or more advertisements, which may be personally tailored to the user of sender device 901 and/or to the user of recipient device 902.” Levkovitz teaches the concept of the user information used for selection of advertisement to include user device attribute. See also Levkovitz ¶0026, “In some embodiments, for example, the application-initiated content request may include a data item selected from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the concept of the device attribute information to include location information. See also Oh ¶0012 wherein Oh discloses the demographic information includes location information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Levkovitz with the combination of Oh and Ananian. As shown, the combination discloses the concept of targeting advertisements to users based on user attributes. Levkovitz further teaches the concept of targeting advertisements based on the attributes of the user device. Levkovitz teaches this concept as advertisements maybe beyond the limits of the device or the bandwidth available and thus there is a need in the art to address these limitations (See Levkovitz ¶0003). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Levkovitz to further account for limits of the user device.
Append the data sets to the request for advertising content; and (See Oh ¶0025, “When a member connection or a request for content to serve to a member is received at front-end server 112, the system retrieves some or all data constituting the corresponding member's profile from the profile server. The profile data may be shared throughout system 110 to accompany various actions or communications, such as when an advertisement is requested from ad server 118, when a record of activity is stored at tracking server 116, and so on.” Oh discloses the concept of providing the profile data in response to the advertisement request.)
Although the combination of Oh, Ananian, and Levkovitz discloses the above-enclosed invention, the combination fails to explicitly disclose a marketer server for determining a bid decision on an advertisement request.
However Chatter as shown, which talks about advertising campaign management and optimization, teaches the concept of a marketer server which determines whether to bid for an advertisement request.
A marketer server configured to determine whether or not to send a response to the at least one of the plurality of internet enabled devices according to programmable parameters and based on the appended data set in the request for advertising content. (See Chatter claim 11, “A system for optimizing bids for advertising, comprising: an automated adaptive computer engine (SAEJ); one or more sources of advertising opportunities providing leads to the SAEJ; a controller communicating with the SAEJ, the controller configured to identify the purchaser of an advertising opportunity in real-time based on one or more bids received in response to a lead; and wherein the SAEJ is configured to, upon receipt of the lead, compute in real-time a bid or a decision not to bid, taking into consideration at least one of: one or more characteristics associated the lead; one or more advertising options; an advertising budget; consumer information relevant to the lead; the SAEJ's own statistics; one or more advertiser targets; and/or status of one or more advertiser targets.” Chatter teaches the concept of receiving an advertisement request wherein the advertiser system determines whether or not to bid for placing the advertisement, wherein the request includes lead information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chatter with the combination of Oh, Ananian, and Levkovitz. As shown, the combination discloses the concept of compiling attribute information and appending the information to a request to an advertisement server (See Oh ¶0025 and ¶0030). Chatter further teaches the concept of the advertising server to make a bid determination based on the received request. Chatter teaches each advertiser server to particulate in the advertising process including making the determination of whether or not to bid on during a request such that the advertiser operation are optimized including achieving particular goals for an advertiser based on the information associated with each request (See Chatter ¶0095). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chatter such that advertisers can make optimized decisions in relation to advertiser goals.
As per claim 12:
The request for advertising content comprises:
An application identifier that identifies software application associated with the at least one of the plurality of mobile internet enabled devices; (See Levkovitz ¶0147, “A content request created by content client 174 may include data representing one or more properties of device 170 and/or one or more properties of the user of device 170, for example, a version identifier of content client 174, an identifier of application 176, an identifier of device 170 (e.g., manufacturer, model, or the like), local time, installation time, last connection time, Operating System (OS) type and version, total memory size of device 170, free or available memory of device 170, free or available memory in local repository 171, screen dimensions (e.g., height and width, by pixels), color depth (e.g., as a number of bits available to represent color information), user information, user name, cache content (e.g., list of previous-stored content items within local repository 171), previous presentations data, or the like.” Levkovitz teaches the request to include an application identifier.)
A location identifier that provides location information associated with the at least one of the plurality of mobile internet enabled devices; and (See Levkovitz ¶0010, “In some embodiments, for example, the application-initiated content request may include a data item selected, e.g., taking into account the capabilities of the device, from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the request to include a location identifier.)
User identifier that provides user information associated with the at least one of the plurality of mobile internet enabled devices. (See Levkovitz ¶0011, “In some embodiments, for example, the server may selectively serve the content item based on a personal data item representing a property of a user of said wireless communication device. In some embodiments, for example, the personal data item may be selected from a group consisting of: a data item representing an age of the user, a data item representing an age group of the user, a data item representing a gender of the user, a data item representing an occupation of the user, a data item representing a profession of the user, and a data item representing usage pattern associated with the user.” Levkovitz teaches the request to include a user identifier.)
As per claim 13:
The data set are compiled from information provided by the at least one of the plurality of publisher servers, the at least one of the plurality of mobile internet enabled devices and at least one of a plurality of third party data servers. (See Levkovitz ¶0007, “In some embodiments, the ad server or other operatively associated servers may perform ad targeting, for example, to target or tailor an appropriate content item based on such parameters. In one embodiment, the ad server or other operatively associated servers may perform ad targeting based on Customer Relationship Management (CRM) data about the user, based on various information or personal information collected or otherwise obtained about a user, based on information that the user provided (e.g., using a form, a web-site, an opt-in service, or the like), based on a usage analysis of the mobile phone by the user, based on a contextual analysis of messages sent and/or received by the mobile phone, or the like.” Levkovitz teaches the concept of collecting user information from publisher, the user device, and other sources.)
As per claim 17:
The data points associated with the at least one of a plurality of mobile applications includes social profile data associated with at least one of many social media platforms.  (See Oh ¶0024, “Profile server 114 maintains profiles, in profile database 124, of members or users of a service hosted by system 110. A member's profile may reflect any number of attributes or characteristics of the member, including personal (e.g., gender, age range), professional (e.g., job title, employer), social (e.g., organizations the user is a member of, geographic area of residence), educational (e.g., degree, university attended), etc. The social-networking aspect of system 110 allows members to view other members' information, form relationships with each other, search for employment opportunities, find professional contacts (e.g., a mentor, a possible client, a possible business partner), obtain information regarding a particular person or business, etc.” Oh discloses the information to include social network information.)
As per claim 18:
The information related to at least one of plurality of a plurality of publisher attributes comprises data points associated with at least one of many online resources. (See Levkovitz ¶0147, “A content request created by content client 174 may include data representing one or more properties of device 170 and/or one or more properties of the user of device 170, for example, a version identifier of content client 174, an identifier of application 176, an identifier of device 170 (e.g., manufacturer, model, or the like), local time, installation time, last connection time, Operating System (OS) type and version, total memory size of device 170, free or available memory of device 170, free or available memory in local repository 171, screen dimensions (e.g., height and width, by pixels), color depth (e.g., as a number of bits available to represent color information), user information, user name, cache content (e.g., list of previous-stored content items within local repository 171), previous presentations data, or the like.” Levkovitz teaches the mobile attributes to include information associated with online resources.)
As per claim 19:
Sending the response to the request for advertising content is performed by a data enrichment program application configured on the data enrichment server. (See Oh ¶0025, “When a member connection or a request for content to serve to a member is received at front-end server 112, the system retrieves some or all data constituting the corresponding member's profile from the profile server. The profile data may be shared throughout system 110 to accompany various actions or communications, such as when an advertisement is requested from ad server 118, when a record of activity is stored at tracking server 116, and so on.” Oh discloses the concept of the profile server providing the profile data in response to the advertisement request.)

Claims 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20140325055 A1) (hereafter Oh), in view of Ananian (US 20030028451 A1) (hereafter Ananian), in view of Levkovitz et al. (US 20070088851 A1) (hereafter Levkovitz), in view of Chatter et al. (US 20140222589 A1) (hereafter Chatter), in view of DeWolf et al. (US 20020111172 A1) (hereafter DeWolf).
As per claim 4:
The compiling publically available attribute data and the analyzing and indexing the attribute data is performed by a data indexing application configured on a data enrichment server, wherein the attribute data comprises information relative to: (See Ananian ¶0038, “List management, list brokerages, and special interest marketing services are choice locations for marketers interested in a specific interest group. These presently static databases are typically updated on a regular basis, such as monthly or bimonthly. They are assembled through a variety of means, and organized for statistical presentation of households or individuals as polled in relation to magazines, reader services, and sweeps information, for example. These statistics are primarily used for circulation, enhanced list rental, database mining and advertiser programs. They are often referenced against InfoBase (www.acxiom.com). Acxiom Corp. is an international provider of comprehensive information management solutions using customer, consumer and business data. InfoBase is believed to offer the most accurate and comprehensive consumer, business and contact data available. It obtains its data from lists composed of change of address, U.S. Census, driver's license, and credit application stats. CircBase is a publishing cooperative database comprised many publications sharing their subscription purchase data. Under this model, no one can be aware of which publication the data is associated with, only that the requesters are magazine readers. All of these organizations rely on historical demographical information; and, latent, or post-transaction consumer data.” Ananian teaches the concept of collecting attribute information from publically available sources.)
The at least one of a plurality of publisher attributes; (See Levkovitz ¶0008, “In some embodiments, the mobile phones may periodically report to the ad server, or to other operatively associated servers, information related to past presentation of content items by the mobile phone and/or information regarding other actions or operations performed by the user, e.g., since the last reporting and/or since the last request for content items.” Levkovitz teaches the information to include historical publisher information.)
Demographics associated with an end user of the at least one of the plurality of mobile internet enabled devices; (See Levkovitz ¶0011, “In some embodiments, for example, the server may selectively serve the content item based on a personal data item representing a property of a user of said wireless communication device. In some embodiments, for example, the personal data item may be selected from a group consisting of: a data item representing an age of the user, a data item representing an age group of the user, a data item representing a gender of the user, a data item representing an occupation of the user, a data item representing a profession of the user, and a data item representing usage pattern associated with the user.” Levkovitz teaches the information to include user demographic information.)
The at least one of the plurality of mobile internet enabled devices’ location; (See Levkovitz ¶0010, “In some embodiments, for example, the application-initiated content request may include a data item selected, e.g., taking into account the capabilities of the device, from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the information to include user location information.)
Points of interest associated with the at least one of the plurality of mobile internet enabled devices. (See Levkovitz ¶0006, “In some embodiments, previously-prepared applications, e.g., utilities or games for mobile phones, may be configured or adapted to include or embed a content client, e.g., using a Software Development Kit (SDK) or a Close Class. The content client may periodically connect to a content server or ad server and request content. The ad server may selectively serve content items to the content client, based on parameters related to the mobile phone, e.g., manufacturer identifier, model identifier, available memory, presentation capabilities, or the like, and/or based on parameters related to a user of the mobile phone, e.g., age, age group, gender, marital status, profession, occupation, geographical location, proximity to geographical places, or the like.” Levkovitz teaches the information to include points of interest near the user device location.)
Although the combination of Oh, Ananian, Levkovitz, and Chatter discloses the above-enclosed invention, the combination fails to explicitly disclose the information to include spatial orientation.
However DeWolf as shown, which talks about location based profiling, teaches the concept of the information to further include spatial orientation.
The at least one of the plurality of mobile internet enabled devices’ spatial orientation, and; (See DeWolf ¶0076, “Both the route portion and the activity portion of the activity/route profile can be updated based on the actions of the subscriber 210 (i.e., as they roam). For example, the activity/route profile may predict that the subscriber 210 is commuting to work and that there is an 80% chance they will commute via Interstate 95 and a 20% chance they will commute via Interstate 83. If the subscriber 210 takes a left out of the driveway, the route can be updated to reflect the fact that the subscriber 210 is most likely taking an alternative path (i.e., Interstate 83 instead of Interstate 95 in the above example). If the subscriber 210 takes an unexpected turn or heads in an unexpected direction, the route may be defined as unknown. Alternatively, if the subscriber 210 travels a certain path on a Friday evening the activity may be updated from commuting to entertainment (i.e., happy hour).” DeWolf teaches the concept of tracking the orientation of the user device.)  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of DeWolf with the combination of Oh, Ananian, Levkovitz, and Chatter. As shown, the combination discloses the concept of collecting location information and targeting advertisements based on location information. DeWolf further teaches the concept of utilizing the orientation of the user in targeting advertisements. DeWolf teaches this concept such that not only is the location a component of the profile, but also the direction of travel to further accommodate user activity and movement to further enhance targeting. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of DeWolf to further enhance the targeting of advertisements to fit the user’s specific activity and context.
As per claim 5:
The information related to the at least one of the plurality of publisher attributes comprises data points associated with at least one of a plurality of mobile application. (See Levkovitz ¶0077, “In accordance with some embodiments of the invention, device 170 may include an application 176 having a content client 174. The application 176 may be, for example, a game or a software application. The content client 174 may be a module of application 176, a plug-in of application 176, or an external module operatively associated application 176. Content client 174 may be able to send a wireless signal indicating a request ("content request") to receive one or more content items, e.g., textual content, audio content, video content, advertisement, informational items, or the like. The content request may include, for example, data indicating properties of device 170, e.g., handset manufacturer, handset model, screen resolution, screen color depth, audio capabilities, total memory, available memory, types of content items which the device 170 is capable to present, or the like; data indicating properties of the user of device 170, e.g., age, age group, gender, occupation, profession, areas of interest, income, usage habits, usage patterns, usage time, or the like; and/or other suitable information, e.g., data indicating the type of application associated with application 176, data identifying application 176, or the like.” Levkovitz teaches the information to include information regarding the application.)
As per claim 14:
The data enrichment server is further configured to run a data indexing application, wherein the data indexing application is configured to manage the attribute data, wherein the attribute data comprises information relative to:  
The at least one of a plurality of publisher attributes; (See Levkovitz ¶0008, “In some embodiments, the mobile phones may periodically report to the ad server, or to other operatively associated servers, information related to past presentation of content items by the mobile phone and/or information regarding other actions or operations performed by the user, e.g., since the last reporting and/or since the last request for content items.” Levkovitz teaches the information to include historical publisher information.)
Demographics associated with an end user of the at least one of the plurality of mobile internet enabled devices; (See Levkovitz ¶0011, “In some embodiments, for example, the server may selectively serve the content item based on a personal data item representing a property of a user of said wireless communication device. In some embodiments, for example, the personal data item may be selected from a group consisting of: a data item representing an age of the user, a data item representing an age group of the user, a data item representing a gender of the user, a data item representing an occupation of the user, a data item representing a profession of the user, and a data item representing usage pattern associated with the user.” Levkovitz teaches the information to include user demographic information.)
The at least one of the plurality of mobile internet enabled devices location; (See Levkovitz ¶0010, “In some embodiments, for example, the application-initiated content request may include a data item selected, e.g., taking into account the capabilities of the device, from a group consisting of: a data item representing an available memory of the wireless communication device, a data item representing an audio capability of the wireless communication device, a data item representing a video capability of the wireless communication device, a data item representing a screen size of the wireless communication device, a data item representing a content item type that the wireless communication device is able to present, and a data item representing a location of the wireless communication device.” Levkovitz teaches the information to include user location information.)
Points of interest associated with the user of at least one of the plurality of mobile internet enabled devices. (See Levkovitz ¶0006, “In some embodiments, previously-prepared applications, e.g., utilities or games for mobile phones, may be configured or adapted to include or embed a content client, e.g., using a Software Development Kit (SDK) or a Close Class. The content client may periodically connect to a content server or ad server and request content. The ad server may selectively serve content items to the content client, based on parameters related to the mobile phone, e.g., manufacturer identifier, model identifier, available memory, presentation capabilities, or the like, and/or based on parameters related to a user of the mobile phone, e.g., age, age group, gender, marital status, profession, occupation, geographical location, proximity to geographical places, or the like.” Levkovitz teaches the information to include points of interest near the user device location.)
Although the combination of Oh, Ananian, Levkovitz, and Chatter discloses the above-enclosed invention, the combination fails to explicitly disclose the information to include spatial orientation.
However DeWolf as shown, which talks about location based profiling, teaches the concept of the information to further include spatial orientation.
The at least one of the plurality of mobile internet enabled devices spatial orientation, and; (See DeWolf ¶0076, “Both the route portion and the activity portion of the activity/route profile can be updated based on the actions of the subscriber 210 (i.e., as they roam). For example, the activity/route profile may predict that the subscriber 210 is commuting to work and that there is an 80% chance they will commute via Interstate 95 and a 20% chance they will commute via Interstate 83. If the subscriber 210 takes a left out of the driveway, the route can be updated to reflect the fact that the subscriber 210 is most likely taking an alternative path (i.e., Interstate 83 instead of Interstate 95 in the above example). If the subscriber 210 takes an unexpected turn or heads in an unexpected direction, the route may be defined as unknown. Alternatively, if the subscriber 210 travels a certain path on a Friday evening the activity may be updated from commuting to entertainment (i.e., happy hour).” DeWolf teaches the concept of tracking the orientation of the user device.)  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of DeWolf with the combination of Oh, Ananian, Levkovitz, and Chatter. As shown, the combination discloses the concept of collecting location information and targeting advertisements based on location information. DeWolf further teaches the concept of utilizing the orientation of the user in targeting advertisements. DeWolf teaches this concept such that not only is the location a component of the profile, but also the direction of travel to further accommodate user activity and movement to further enhance targeting. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of DeWolf to further enhance the targeting of advertisements to fit the user’s specific activity and context.
As per claim 15:
The information related to the at least one of the plurality of publisher attributes comprises data points associated with at least one of many mobile applications. (See Levkovitz ¶0077, “In accordance with some embodiments of the invention, device 170 may include an application 176 having a content client 174. The application 176 may be, for example, a game or a software application. The content client 174 may be a module of application 176, a plug-in of application 176, or an external module operatively associated application 176. Content client 174 may be able to send a wireless signal indicating a request ("content request") to receive one or more content items, e.g., textual content, audio content, video content, advertisement, informational items, or the like. The content request may include, for example, data indicating properties of device 170, e.g., handset manufacturer, handset model, screen resolution, screen color depth, audio capabilities, total memory, available memory, types of content items which the device 170 is capable to present, or the like; data indicating properties of the user of device 170, e.g., age, age group, gender, occupation, profession, areas of interest, income, usage habits, usage patterns, usage time, or the like; and/or other suitable information, e.g., data indicating the type of application associated with application 176, data identifying application 176, or the like.” Levkovitz teaches the information to include information regarding the application.)

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20140325055 A1) (hereafter Oh), in view of Ananian (US 20030028451 A1) (hereafter Ananian), in view of Levkovitz et al. (US 20070088851 A1) (hereafter Levkovitz), in view of Chatter et al. (US 20140222589 A1) (hereafter Chatter), in view of Gurbuxani et al. (US 20110238496 A1) (hereafter Gurbuxani), in view of Iris et al. (US 20080288350 A1) (hereafter Iris).
As per claim 6:
The data points associated with the at least one of the plurality of mobile application comprises:
The name of the at least one of the plurality of mobile applications;
Categorical or classification information associated with the at least one of the mobile applications; (See Levkovitz ¶0077, “The content request may include, for example, data indicating properties of device 170, e.g., handset manufacturer, handset model, screen resolution, screen color depth, audio capabilities, total memory, available memory, types of content items which the device 170 is capable to present, or the like; data indicating properties of the user of device 170, e.g., age, age group, gender, occupation, profession, areas of interest, income, usage habits, usage patterns, usage time, or the like; and/or other suitable information, e.g., data indicating the type of application associated with application 176, data identifying application 176, or the like.” Levkovitz teaches the application information to include an identifier for the application and a category of the application.)
Installation and release details associated with the at least one of the plurality of mobile applications. (See Levkovitz ¶0147, “A content request created by content client 174 may include data representing one or more properties of device 170 and/or one or more properties of the user of device 170, for example, a version identifier of content client 174, an identifier of application 176, an identifier of device 170 (e.g., manufacturer, model, or the like), local time, installation time, last connection time, Operating System (OS) type and version, total memory size of device 170, free or available memory of device 170, free or available memory in local repository 171, screen dimensions (e.g., height and width, by pixels), color depth (e.g., as a number of bits available to represent color information), user information, user name, cache content (e.g., list of previous-stored content items within local repository 171), previous presentations data, or the like.” Levkovitz teaches the application information to include an installation time.)
Although the combination of Oh, Ananian, Levkovitz, and Chatter discloses the above-enclosed invention, the combination fails to explicitly disclose utilizing all of the claimed data points. 
However Gurbuxani and Iris, which talks about targeting content within an application, teaches the concept of utilizing additional information regarding the application.
Design or development details associated with the at least one of the plurality of mobile applications; (See Gurbuxani ¶0100, “In various embodiments, when a mobile application developer registers an application on the mobile application development platform, the developer's application is automatically linked to a plurality of advertisement providers. In one embodiment, the present invention supports 300.times.50 and 300.times.250 advertisement display sizes for mobile applications. Rich media is available on all applications developed using the present invention. The advertisements displayed on mobile devices using the present invention are true interactive advertisement units that incorporate the accelerometer, sound, force, gesture, and touch of a web view.” Gurbuxani teaches the concept of the application information to include the design of the application.)
Reviews and rating details associated with the at least one of the plurality of mobile applications; 
Commercial details associated with the at least one of the plurality of mobile applications;
(See Gurbuxani ¶0053, “The data analytics 403 and rules engine 404 also receives and stores, in the database 401, application characteristics such as category, name, version, paid or free status, price point and file size. In one embodiment, data generated by feedback from users of various mobile-based applications is also recorded. This data includes, for example, ranking information of registered applications, ratings, user sentiments based on comments of users recorded on the website of the application, user sentiment on social networking sites and blogs, and trends from web based search engines.” Gurbuxani teaches the concept of the application information to include the rating and commercial information regarding the application.)
Parental control related details associated with the at least one of the plurality of mobile applications, and; (See Iris ¶0057, “The matching process works on the list of all data (list of all advertisements; the audience data for Game Types, Geographic Selection, Geographic Types (country, region, state, county, zip code); cost settings, duration settings, esrb ratings (the Entertainment Software Rating Board ( ESRB) rating system provides guidelines on game content to aid consumers in determining a game's content and suitability), target audience, and age range; the number of times previously served; the game ad history; and priority) by making multiple passes on the list by many components of the computer program.” Iris teaches the concept of the application information to include parental control information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Gurbuxani and Iris with the combination of Oh, Ananian, Levkovitz, and Chatter. As shown, the combination discloses the concept of collecting information on the application to target advertisements. Gurbuxani and Iris further teaches the concept of utilizing additional application information to improve the targeting of advertisements (See Gurbuxani ¶0010 and Iris ¶0057). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of both Gurbuxani and Iris to further improve the targeting of advertisements.
As per claim 16:
The data points associated with the at least one of the plurality of mobile application comprises:
The name of the at least one of the plurality of mobile applications;
Categorical or classification information associated with the at least one of the mobile applications; (See Levkovitz ¶0077, “The content request may include, for example, data indicating properties of device 170, e.g., handset manufacturer, handset model, screen resolution, screen color depth, audio capabilities, total memory, available memory, types of content items which the device 170 is capable to present, or the like; data indicating properties of the user of device 170, e.g., age, age group, gender, occupation, profession, areas of interest, income, usage habits, usage patterns, usage time, or the like; and/or other suitable information, e.g., data indicating the type of application associated with application 176, data identifying application 176, or the like.” Levkovitz teaches the application information to include an identifier for the application and a category of the application.)
Installation and release details associated with the at least one of the plurality of mobile applications. (See Levkovitz ¶0147, “A content request created by content client 174 may include data representing one or more properties of device 170 and/or one or more properties of the user of device 170, for example, a version identifier of content client 174, an identifier of application 176, an identifier of device 170 (e.g., manufacturer, model, or the like), local time, installation time, last connection time, Operating System (OS) type and version, total memory size of device 170, free or available memory of device 170, free or available memory in local repository 171, screen dimensions (e.g., height and width, by pixels), color depth (e.g., as a number of bits available to represent color information), user information, user name, cache content (e.g., list of previous-stored content items within local repository 171), previous presentations data, or the like.” Levkovitz teaches the application information to include an installation time.)
Although the combination of Oh, Ananian, Levkovitz, and Chatter discloses the above-enclosed invention, the combination fails to explicitly disclose utilizing all of the claimed data points. 
However Gurbuxani and Iris, which talks about targeting content within an application, teaches the concept of utilizing additional information regarding the application.
Design or development details associated with the at least one of the plurality of mobile applications; (See Gurbuxani ¶0100, “In various embodiments, when a mobile application developer registers an application on the mobile application development platform, the developer's application is automatically linked to a plurality of advertisement providers. In one embodiment, the present invention supports 300.times.50 and 300.times.250 advertisement display sizes for mobile applications. Rich media is available on all applications developed using the present invention. The advertisements displayed on mobile devices using the present invention are true interactive advertisement units that incorporate the accelerometer, sound, force, gesture, and touch of a web view.” Gurbuxani teaches the concept of the application information to include the design of the application.)
Reviews and rating details associated with the at least one of the plurality of mobile applications; 
Commercial details associated with the at least one of the plurality of mobile applications;
(See Gurbuxani ¶0053, “The data analytics 403 and rules engine 404 also receives and stores, in the database 401, application characteristics such as category, name, version, paid or free status, price point and file size. In one embodiment, data generated by feedback from users of various mobile-based applications is also recorded. This data includes, for example, ranking information of registered applications, ratings, user sentiments based on comments of users recorded on the website of the application, user sentiment on social networking sites and blogs, and trends from web based search engines.” Gurbuxani teaches the concept of the application information to include the rating and commercial information regarding the application.)
Parental control related details associated with the at least one of the plurality of mobile applications, and; (See Iris ¶0057, “The matching process works on the list of all data (list of all advertisements; the audience data for Game Types, Geographic Selection, Geographic Types (country, region, state, county, zip code); cost settings, duration settings, esrb ratings (the Entertainment Software Rating Board ( ESRB) rating system provides guidelines on game content to aid consumers in determining a game's content and suitability), target audience, and age range; the number of times previously served; the game ad history; and priority) by making multiple passes on the list by many components of the computer program.” Iris teaches the concept of the application information to include parental control information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Gurbuxani and Iris with the combination of Oh, Ananian, Levkovitz, and Chatter. As shown, the combination discloses the concept of collecting information on the application to target advertisements. Gurbuxani and Iris further teaches the concept of utilizing additional application information to improve the targeting of advertisements (See Gurbuxani ¶0010 and Iris ¶0057). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of both Gurbuxani and Iris to further improve the targeting of advertisements.

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 103 rejection, the Examiner respectfully disagrees. To further clarify the Examiner’s position, the Examiner notes as shown above, Oh discloses the concept of a profiling server which provides user attribute data in response to an advertisement request. Chatter further teaches the concept of marketer systems to make decisions based said user profile/attribute information received leads. Ananian and Levkovitz further teaches the concept of anonymizing/withholding personal information for targeting information and further include device attributes. As shown, Oh discloses the concept of utilizing user location information and Levkovitz further teaches the device attribute information to include information regarding the location. As shown, Ananian further teaches the concept of anonymizing personally identifiable information include geographic location information. The Applicant specifically asserts the combination fails to teach or suggest the appending/enriching of information but rather discusses fulfilling advertising opportunities based on bids. The Examiner notes as shown above, Oh discloses the concept of managing profile information including the concept of aggregating and managing profile information, and making the profile information available for usage. While Oh does not explicitly disclose a marketer determining a bid decision, Chatter does teach the concept of a marketer system wherein the decision to make a bid is made based on user profile information. As such, the Examiner asserts the combination of references teaches the limitations of the claimed invention and the rejection has been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the combination of Oh, Ananian, Levkovitz, and Chatter, and where applicable further in view of DeWolf, Gurbuxani, and Iris.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cristofalo et al. (US 20080301727 A1), which talks about targeting tags, including the concept of anonymizing user information including location information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622